           Case 1:17-vv-01354-UNJ Document 49 Filed 11/12/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1354V
                                     Filed: August 20, 2019
                                         UNPUBLISHED


    BARBARA EASTER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Shoulder Injury
    HUMAN SERVICES,                                          Related to Vaccine Administration
                                                             (SIRVA)
                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On September 27, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she sustained a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she received on
September 12, 2016, and that she experienced the residual effects of this condition for
more than six months. Petition at 1, 6; Stipulation at ¶¶ 1, 4. “Respondent denies that
petitioner sustained a SIRVA Table injury; denies that the vaccine caused petitioner's
alleged shoulder injury, or any other injury; and denies that her current condition is a
sequelae of a vaccine-related injury.” Stipulation at ¶ 6.


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01354-UNJ Document 49 Filed 11/12/19 Page 2 of 7



        Nevertheless, on August 20, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $93,000.00, in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
      Case 1:17-vv-01354-UNJ Document 49 Filed 11/12/19 Page 3 of 7




                JN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                OFFICE OF SPECIAL MA TERS


 BARBARA EASTER,

                 Petitioner,                            No. 17-1354V
                                                        Chief Special Master Dorsey
 V.                                                     ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                 Respondent.


                                          STJPULATION
        The parties hereby stipulate to the following matters:

        l. Barbara Easter ("petitioner"), filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program; 42 U.S.C. § 300aa-10 to 34 (the ''Vaccine

Program"). The petition seeks compensation for i1tjuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

''Table"), 42 C.F.R. § 100.3(a)

        2. Petitioner received a flu vaccine on September 12, 2016.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that she sustained a shoulder injury related to vaccine administration

("SIRVA") within the time period set forth in the Table, or in the alternative, that her alleged

shoulder injury was caused by the vaccine. She further alleges that she experienced the residual

effects of this condition for more than si>t months.
     Case 1:17-vv-01354-UNJ Document 49 Filed 11/12/19 Page 4 of 7




            5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her alleged injury.

            6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injury, or any other injury; and denies that her

current condition is a sequelae of a vaccine-related injury.

            7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

            8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

            A lump sum of $93,000.00 in the form of a check payable to petitioner. This amount
            represents compensation for all damages that would be available under 42 U.S.C.
            § 300aa-1 5(a).

            9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant       to 42

U.S.C. § 300aa-2t(a)(I), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

            10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), to the extent that payment has been made or can reasonably be


                                                     2
    Case 1:17-vv-01354-UNJ Document 49 Filed 11/12/19 Page 5 of 7




 expected to be made under any State compensation programs, insurance policies, Federal or

 State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

 § 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

         1l. Payment made pursuant to paragraph 8 and any amount:; awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

         12. The parties and their attomeys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. ln retum for the payments described in paragraphs 8 and 9, petitioner, in her

individua I capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever inevocably and unconditiona Uy release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq.• on account of, or in any way growing out of, any and all

.known or unknown, suspected or wisuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on September 12, 2016,

as alleged i1 a petition for vaccine compensation filed on or about September 27, 2017, in the


                                                     3
    Case 1:17-vv-01354-UNJ Document 49 Filed 11/12/19 Page 6 of 7




United States Court of Federal Claims as petition No. l 7-l 354V.

         14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

         15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the tem1S of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

         I 6. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items   of compensation sought, is not grounds to modify or revise this agreement.
         17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged injury or

any other injury or her current disabilities, or that petitioner suffered an injury contained in the

Vaccine Injury Table.

         18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION


                                                  4
  Case 1:17-vv-01354-UNJ Document 49 Filed 11/12/19 Page 7 of 7




Respectfully submitted.

PETITIONER:

2n-'v{:,'7vl).. ~ - f:o.s~
 BARBARA EASTER


ATTORNEY OF RECORD FOR                      AUTHORIZED REPRESENTATIVE
                                            OF THE ATTORNEY GENERAL:



~
1717 K Street, NW
Suite 900
                                            D
                                            Torts Branch
                                                        EE.REEVES
                                                        irector

Washington, DC 20006                        Civil D ivi-.i>n
(202) 775-9200                              U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklil Station
                                            Washington, DC 20044-0146

AUTHORIZED REPRESENTATIVE                   ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                  RESPONDENT:
AND HUMAN SERVICES:


 uJa,,d s~~
TAMARA OVERBY
                          #-"'                   I    L.
Acting Director, Divmion of Injury                ttomey
Compensation Programs                       To   Branch
Healthcare Systems Bureau                   Civil D~ion
U. S. Department of Health and              U. S. Depamnent of Justice
Humans Services                             P.O. Box 146
5600 F~hers Lane                            Benjamin Franklin Station
Parklawn Building, Mail Stop 08N 146B       Washington. DC 20044-0146
Rockville, MD 20857                         (202) 305-1586




Dated:   :f\1,f,> ai c;}..O ,at?L 9

                                        s
